In an action brought by two officers, directors and stockholders of a corporation, suing individually, against the two remaining directors, for a declaratory judgment determining the right of defendants to fix the compensation of corporate employees, order denying defendants’ motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.